DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5-8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sex toy" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claims 1, 3, and 4. Is claim 5 or one of claims 3 or 4 meant to depend from claim 2?
Claims 19-20 each recite the limitation "the hair grooming tool assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claims. The preamble of claims 19-20 is inconsistent with claim 18, from which claims 19-20 depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-9, 11-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton, US 2015/0034504.
	Regarding claim 1, Clayton discloses the claimed invention including a grooming tool body (100) including a handle having a first handle-end, a second handle-end, and a handle-body therebetween (104, ends and body shown in Figures 1-2B), the handle-body including a hidden compartment therein (Figure 2B), the hidden compartment configured to discretely house an object (Abstract, Figure 2B; object 120), and at least one grooming tool head removably connected to the handle (102, Figure 2; tool head is a flashlight, torch, cellular phone, radio, or portable electronic device, paragraph 0012 or alternatively a tooth brush, paragraph 0017, a tooth brush is capable of brushing hair) via attachment means (at 106, paragraph 0028), the at least one grooming tool head including a first head-end and a second head-end (Figure 1), the at least one grooming tool head being selectively detachable from the handle via the attachment means (at 106, see paragraph 0017). Regarding claim 2, the object is a sex toy (120, paragraph 0033), the sex toy includes a first toy-end and a second toy-end (ends of 120 as shown in the Figures). Regarding claim 3, the second handle-end is substantially open and defines an opening (at 108, see Figures and paragraphs 0028 and 0035). Regarding claim 4, the second handle-end includes a first-handle thread (108, paragraph 0028). Regarding claim 5, the sex toy (120) is configured for insertion into the hidden compartment via the opening of the second handle-end and configured to seal the opening of the second handle-end when the sex toy is housed within the hidden compartment (paragraph 0035 and see Figure 2B, configured to seal the opening when assembled with cap 124). Regarding claim 6, the second toy-end of the sex toy includes a toy-thread (threads located on 124). Regarding claim 7, the toy-thread is configured to mate with the first handle-thread to selectively remove and replace the sex toy within the hidden compartment (paragraph 0035). Regarding claim 8, the toy-thread is configured to mate with the first handle-thread to attach the sex toy to the second handle-end and place the sex toy in a ready-for-use position (last sentence of paragraph 0035). Regarding claim 9, the attachment means includes the second head-end including a first head-thread (at 106, paragraph 0028), the first handle-end including a second handle-thread configured to mate with the first head-thread (also at 106, paragraph 0028; see also Figure 2B). Regarding claim 11, Clayton discloses the claimed invention including a sex toy (120), a grooming tool body (100) including a handle having a first handle-end, a second handle-end, and a handle-body therebetween (104, ends and body shown in Figures 1-2B), the handle-body including a hidden compartment therein (Figure 2B), the hidden compartment configured to discretely house the sex toy (Abstract, Figure 2B; object 120), and at least one grooming tool head removably connected to the handle (102, Figure 2; tool head is a flashlight, torch, cellular phone, radio, or portable electronic device, paragraph 0012 or alternatively a tooth brush, paragraph 0017) via attachment means (at 106, paragraph 0028), the at least one grooming tool head including a first head-end and a second head-end (Figure 1), the at least one grooming tool head being selectively detachable from the handle via the attachment means (at 106, see paragraph 0017). Regarding claim 12, the second handle-end is substantially open and defines an opening (at 108, see Figures and paragraphs 0028 and 0035). Regarding claim 13, the second handle-end includes a first-handle thread (108, paragraph 0028). Regarding claim 14, the sex toy (120) is configured for insertion into the hidden compartment via the opening of the second handle-end and configured to seal the opening of the second handle-end when the sex toy is housed within the hidden compartment (paragraph 0035 and see Figure 2B, configured to seal the opening when assembled with cap 124). Regarding claim 15, the second toy-end of the sex toy includes a toy-thread (threads located on 124), the toy-thread is configured to mate with the first handle-thread to selectively remove and replace the sex toy within the hidden compartment (paragraph 0035), the toy-thread is configured to mate with the first handle-thread to attach the sex toy to the second handle-end and place the sex toy in a ready-for-use position (last sentence of paragraph 0035). Regarding claim 16, the attachment means includes the second head-end including a first head-thread (at 106, paragraph 0028), the first handle-end including a second handle-thread configured to mate with the first head-thread (also at 106, paragraph 0028; see also Figure 2B). Regarding claim 18, Clayton discloses the claimed invention including a sex toy (120), a grooming tool body (100) including a handle having a handle-body having a hidden compartment therein (104, Figure 2B), the hidden compartment configured to discretely house the sex toy (Abstract, Figure 2B; object 120), the handle further including a first handle-end, a second handle-end, the second handle-end being substantially open and defining an opening (at 108, see Figures and paragraphs 0028 and 0035), the second handle-end includes a first-handle thread (108, paragraph 0028), and at least one grooming tool head removably connected to the handle (102, Figure 2; tool head is a flashlight, torch, cellular phone, radio, or portable electronic device, paragraph 0012 or alternatively a tooth brush, paragraph 0017) via attachment means (at 106, paragraph 0028), the at least one grooming tool head being selectively detachable from the handle via the attachment means (at 106, see paragraph 0017), the at least one grooming tool head including a first head-end and a second head-end (Figure 1), the sex toy (120) includes a first toy-end and a second toy-end (ends of 120, see Figures), wherein the sex toy (120) is configured for insertion into the hidden compartment via the opening of the second handle-end and configured to seal the opening of the second handle-end when the sex toy is housed within the hidden compartment (paragraph 0035 and see Figure 2B, configured to seal the opening when assembled with cap 124), the second toy-end of the sex toy includes a toy-thread (threads located on 124), the toy-thread is configured to mate with the first handle-thread to selectively remove and replace the sex toy within the hidden compartment (paragraph 0035), the toy-thread is configured to mate with the first handle-thread to attach the sex toy to the second handle-end and place the sex toy in a ready-for-use position (last sentence of paragraph 0035). Regarding claim 19, the attachment means includes the second head-end including a first head-thread (at 106, paragraph 0028), the first handle-end including a second handle-thread configured to mate with the first head-thread (also at 106, paragraph 0028; see also Figure 2B).
4.	Claim(s) 1, 3, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joung, WO 2006/022485 A1.
	Joung discloses the claimed invention including a grooming tool comprising a grooming tool body including a handle having a first handle-end, a second handle-end, and a handle-body therebetween (unlabeled cylindrical casing), the handle-body including a hidden compartment therein configured to discretely house an object (Figure 2), and at least one grooming tool head removably connected to the handle via an attachment means (at 2, Figure 1), the at least one grooming tool head including a first head-end and a second head-end (Figure 1), the at least one grooming tool head being selectively detachable from the handle via the attachment means (at 2, see also paragraphs 6 and 14). Regarding claim 3, the second handle-end is substantially open and defines an opening (see Figures and paragraphs 0027-0031). Regarding claim 4, the second handle-end includes a first-handle thread (4). Regarding claim 9, the attachment means includes the second head-end including a first head-thread (at 2, paragraph 14), the first handle-end including a second handle-thread configured to mate with the first head-thread (at 3, paragraph 15). Regarding claim 10, the at least one grooming tool head includes at least two grooming tool heads (bristled head of 1 and 11, see Figures), and wherein at least one of the at least two grooming tool heads includes a hairbrush (the bristled heads are capable of brushing hair).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton, US 2015/0034504 in view of Edwards, US 2012/0291208.
	Clayton discloses all elements previously discussed above, however does not disclose at least two grooming tool heads, wherein at least one of the two grooming tool heads includes a hairbrush. Clayton does list numerous other tool heads including a grooming tool head in the form of a toothbrush (paragraph 0017) or alternatively a flashlight, torch, cellular phone, radio, or portable electronic device (paragraph 0012).
	Edwards, like Clayton, teaches a grooming tool body (lint brush, hair brush; paragraph 0009) or alternatively flashlights (paragraph 0009) having a handle with a hidden compartment therein (interior of 7, formed by halves 15 and 16) to discretely house a sex toy (10; Figure 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly including at least one grooming tool head/toothbrush head as taught by Clayton to further include at least two grooming tool heads including a hair brush or lint brush, as taught by Edwards so that there are alternatives in grooming tools available that can be used to discretely house an object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg